DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/1/2020 that has been entered, wherein claims 1-21 are pending and claims 9 and 11-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1a, claims 1-8, 10 and 21 in the reply filed on 1/3/2022 is acknowledged.
Claims 9 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 4 recites the limitation  “the first region of the display area" in line 4 and “the second region of the display area" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Are the first and second regions of the display area the same or different then the first and second regions of the display apparatus defined in line 2 of the claim? For the purpose of examination ““the first region of the display area" and “the second region of the display area" will be interpreted as “the first region of the display apparatus " in line 4 and “the second region of the display apparatus ".

Claim 5 depends on claim 4 and inherits its deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) by anticipated Okabe et al. (US 2020/0312938 A1).
Regarding claim 1, Okabe teaches a display apparatus(Fig. 11)  comprising:
a substrate(10) comprising a display area(area to the left of F, Fig. 1) and a pad area(area to the right of F, Fig. 1) located outside the display area(area to the left of F, Fig. 1);
a plurality of data lines(18f, ¶0052) in the display area(area to the left of F, Fig. 1);
a plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) in the display area(area to the left of F, Fig. 1), 
wherein the plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) is connected to; and
an insulating film(37, ¶0070) covering the plurality of connection wires(43a, 43b, 42, ¶0057, ¶0084),
wherein each of the plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) comprises a plurality of branches(42, ¶0084) that diverge from a body(43a, 43b, ¶0057) of each connection wire(43a, 43b, 42, ¶0057, ¶0084),
wherein the insulating film(37, ¶0070) comprises a protrusion in a gap(please see examiner annotated Fig. 11) between adjacent branches(42, ¶0084) of the plurality of branches(42, ¶0084).

    PNG
    media_image1.png
    573
    643
    media_image1.png
    Greyscale


The limitation of the plurality of data lines(18f, ¶0052) and is configured to transfer data signals from the pad area(area to the right of F, Fig. 1) to the plurality of data lines(18f, ¶0052) is a recitation how the product/device is being used. The structure as defined in Okabe could be used in the manner claimed (i.e. the data lines of Okabe could be configured to transfer data signals from the pad area to the plurality of data lines) and thus Okabe anticipates the limitations of this claim.  A claim containing a 

Regarding claim 2, Okabe teaches the display apparatus of claim 1, wherein:
the plurality of connection wires(43a, 43b, 42, ¶0057, ¶0084) is arranged in parallel(Fig. 11),
wherein the adjacent branches(42, ¶0084) are distal ends of branches(42, ¶0084) that extend toward each other of adjacent  connection wires(43a, 43b, 42, ¶0057, ¶0084), and
wherein the gap is a distance that the distal ends of the adjacent branches(42, ¶0084) are spaced apart from each other(please see examiner annotated Fig. 11).

Regarding claim 6, Okabe teaches the display apparatus of claim 1, further comprising a metal layer(38, ¶0072) covering the protrusion(please see examiner annotated Fig. 11).

Regarding claim 8, Okabe teaches the display apparatus of claim wherein: 
the gap(please see examiner annotated Fig. 11) between the plurality of branches(42, ¶0084) is arranged in a regular pattern(Fig. 6, wherein the gap is under 38), 
wherein the protrusion(please see examiner annotated Fig. 11) in the gap(please see examiner annotated Fig. 11) is arranged in the regular pattern(Fig. 6, wherein the gap and protrusion are under 38).

Regarding claim 10, Okabe teaches the display apparatus of claim 1, wherein the protrusion(please see examiner annotated Fig. 11) is also formed on a portion of the insulating film(37, ¶0070) that covers the body(43a, 43b, ¶0057) of the connection wire(43a, 43b, 42, ¶0057, ¶0084) and does not include the gap(please see examiner annotated Fig. 11).

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2021/0005697 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


a substrate(100) comprising a display area(DA) and a pad area(PA) located outside the display area(DA): 
a plurality of data lines(171, ¶0128) in the display area(DA) on a first layer(113), 
a plurality of connection wires(FL,¶0055)  in the display area(DA) on a second layer(114), the plurality of connection wires(FL,¶0055) including: 
a first area(A, Fig. 3) in which the connection wires(200a, ¶0055) extend in a first direction(D1) and include branches(211, ¶0081) that extend in a second direction(D2) that is perpendicular to the first direction(D1); 
a second area(B, Fig. 3) in which the connection wires(200b, ¶0055) extend in the second direction(D2) and include branches(221, ¶0086) that extend in the first direction(D1); 
an insulating film(115, ¶0133) covering the plurality of connection wires(FL,¶0055), wherein the insulating film(115, ¶0133) comprises in a gap between adjacent branches(211, 221 ¶0081, ¶0086)  of the plurality of connection wires(FL,¶0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Okabe et al. (US 2020/0312938 A1) in view of Cho et al. (US 2021/0035496 A1).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 3, Okabe teaches the display apparatus of claim 1, but is silent in regards to the plurality of data lines(18f, ¶0052) and the plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) are arranged on different layers from each other.

Cho teaches a display apparatus(Fig. 4) wherein the plurality of data lines(DL, ¶0076) and the plurality of connection wires(DM, ¶0077) are arranged on different layers from each other(¶0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that the plurality of data lines and the plurality of connection wires are arranged on different layers from each other, as taught by Cho, in order to insulate the data lines from the connection wires(¶0080) and to minimize or reduced dead space(¶0088).

Regarding claim 4, Okabe teaches the display apparatus of claim 1 but is silent in regards to the display apparatus includes a first region and a second region that are adjacent to each other: and 
the plurality of connection wires(43a, 43b, 42, ¶0057, ¶0084) is arranged on the first region of the display apparatus(area to the left of F, Fig. 1);
wherein a plurality of dummy wires is arranged on a same layer as the plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) on the second region of the display apparatus(area to the left of F, Fig. 1).

Cho teaches a display apparatus(Fig. 4) wherein the display apparatus includes a first region(BR) and a second region(MR) that are adjacent to each other: and the plurality of connection wires(DM, ¶0077)  is arranged on the first region(BR) of the display apparatus; wherein a plurality of dummy wires(DP, ¶0089) is arranged on a same 

Regarding claim 5, Okabe teaches the display apparatus of claim 4, but is silent in regards to the plurality of  connection wires(43a, 43b, 42, ¶0057, ¶0084) comprises a U-shape: and the plurality of dummy wires comprises a straight-line shape.

Cho teaches a display apparatus(Fig. 2) wherein the plurality of connection wires(DM, ¶0077)  comprises a U-shape(Fig. 2): and plurality of dummy wires(DP, ¶0089) comprises a straight-line shape(Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that the plurality of connection wires comprises a U-shape: and the plurality of dummy wires comprises a straight-line shape, as taught by Cho, in order to insulate the data lines from the connection wires(¶0080) and to minimize or reduced dead space(¶0088).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Okabe et al. (US 2020/0312938 A1) in view of Lee et al. (US 2019/0319076 A1).
Regarding claim 7, Okabe teaches the display apparatus of claim 1, but is silent in regards to a thickness of a region of the insulating film(37, ¶0070) that includes the protrusion is about 1.5 times to about 2.5 times greater than a thickness of a region of the insulating film(37, ¶0070) that does not include the protrusion.

Lee teaches a display apparatus(Fig. 9B) wherein a thickness(TH2-1, ¶0207) of a region of the insulating film(PDL, ¶0127) that includes the protrusion(PDL-20, ¶0127) is about 1.5 times to about 2.5 times greater(¶0126) than a thickness(TH1, ¶0126) of a region 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wang et al. (US 2019/0304999 A1). Discloses a display apparatus.
Yi et al. (US 2020/0258969 A1). Discloses a display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892